Case 1:03-cr-01197-SHS Document 184 Filed 03/18/20 Page 1 of 45

UNITED STATES DISTRICT COURT USDC SDNY

 

 

 

SOUTHERN DISTRICT OF NEW YORK DOCUMENT

woe nann ee - ---- a wnnX / ELECTRONICALLY FILED
OOF

UNITED STATES OF AMERICA, DATE FILED: 3/1/57 2090

03 Cr. 1197 (SHS)
- against —

UZAIR PARACHA,

    

LUNDER SEAL _
Defendant. f

(Ms sy fot

REPLY MEMORANDUM OF LAW IN SUPPORT OF MOTION FOR
A NEW TRIAL PURSUANT TO RULE 33, FED.R.CRIM-P.

Joshua L. Dratel, Esq.
Aaron J. Mysliwiec
Law Offices of Joshua L. Dratel, P.C.

— Of Counsel -- 2 Wall Street - 3rd Floor
New York, New York 10005

Joshua L. Dratel Tel: (212) 732-0707

Aaron J. Mysliwiec Fax: (212) 571-3792

jdratel@joshuadratel.com
amysliwiec@joshuadratel.com

Attorneys for Defendant
zair Parecha

 
Case 1:03-cr-01197-SHS Document 184 Filed 03/18/20 Page 2 of 45

TABLE OF CONTENTS
Table of Contents 2... 0. cece recente eee n een been bbb bree. ij
Introduction 60... ccc cnn eect e tent bbb bend bbb bbb b bbe. |
ARGUMENT
POINT I

THE NEW STATEMENTS BY KSM,
KHAN, AND AL-BALUCHI MATERIALLY

UNDERMINE MR. PARACHA’S CONVICTION 2.000.000. cece ce cecuccccuceececcece 3
A, The New Statements by KSM, al-Baluchi, and Khan Are Not Consistent
With the Government’s Evidence and T) heory, and Are Not Cumulative.............. 3
1. The New Statements Contradict the Government’s Theory and Evidence ...... 4
2. The New Statements Are Not Cumulative .....0.0 occ ccc ccc cc cccu cucu 7

B. The New Statements Support Mr. Paracha’s Testimony That His Statements
to Law Enforcement Were Fabrications Designed to Satisfy His interrogators ........ 9

POINT II

IN LIGHT OF PUBLIC REVELATIONS OF

GOVERNMENT AGENCIES’ DELIBERATE

DESTRUCTION OF CERTAIN EVIDENCE

OF DETAINEE INTERROGATIONS, A

HEARING SHOULD BE CONDUCTED TO

DETERMINE WHETHER THE GOVERNMENT

POSSESSES OR POSSESSED ANY ADDITIONAL

EXCULPATORY STATEMENTS OR INFORMATION .........c0cccsecceccecucvees Ii

Conclusion 66. cece eee ene eee beaten ated be bbe bbe bbb bene, 17

 
Case 1:03-cr-01197-SHS Document 184 Filed 03/18/20 Page 3 of 45

INTRODUCTION

This Reply Memorandum of Law is submitted under seal in support of Defendant Uzair
Paracha’s motion for a new trial pursuant to Rule 33, Fed.R.Crim.P.' Contrary to the
government’s arguments, the newly discovered statements by Khalid Sheikh Mohammed
(herinafter “KSM”), Majid Khan, and Ammar al-Baluchi (a/k/a Ali Abdul Aziz Ali) do indeed
sufficiently undermine Mr. Paracha’s conviction and warrant grant of a new trial.

In its opposition to Mr. Paracha’s motion, the government fails to confront the essential
exculpatory character of the newly discovered statements. Instead, the government merely
repeats its evidence and parses out parts of the new statements that are consistent with that
evidence, and with the government’s theory. Yet the government refuses to place the entirety of
the new statements in context, ignoring the vast exculpatory portions that contradict the
government’s evidence and theory at trial.

The government also argues that the new statements are cumulative. As set forth in detail
in Mr. Paracha’s initial Memo of Law in support of this motion, and summarized below, that
claim is unavailing. As a threshold matter, and as noted in Mr. Paracha’s initial Memo of Law,
many of the new statements are not even from Khan and al-Baluchi, but are from KSM, the high-
level al Qaeda operative in charge of global terrorism operations, for whom there were no
substitutions admitted at trial. Nor are Messrs. Khan and al-Baluchi’s new statements
cumulative of their previously disclosed statements that were the basis for the stipulated

substitutions for their live testimony at the trial.

 

' Counsel will endeavor with the government to prepare redacted versions of the papers
filed in connection with this motion that can be placed on the public docket.

1

 
Case 1:03-cr-01197-SHS Document 184 Filed 03/18/20 Page 4 of 45

Unlike with Messrs. Khan and al-Baluchi, before Mr. Paracha’s trial the government
provided very little in the form of statements from KSM. In fact, the statements the government
provided from KSM were so limited that the Court denied Mr. Paracha’s motion to compel
discovery or testimony from KSM because Mr. Paracha could not demonstrate that KSM
possessed any information material and favorable to the defense.

Yet the new information from KSM alone seriously undermines the government’s
contention that Mr. Paracha knowingly or intentionally provided material support to al Qaeda [as
opposed to Mr. Khan personally — the crucial issue in the case, as implicitly recognized in the
Court’s jury instructions, see United States y. Paracha, 2006 WL 12768, at *24-25 (S.D.N-Y.
January 3, 2006}.

The government also opposes Mr. Paracha’s request for discovery and an evidentiary
hearing, refusing to recognize the unique circumstances of this case, and the fact that events —
some revealed after the government filed its Memo of Law herein — have established that other
U.S. government agencies have repeatedly lied to prosecutors and the courts with respect to the
record of the interrogations of detainees such as KSM and others,

In light of those developments, which even now may well not provide the complete
record, the only mechanism to determine the extent of the violation of Mr. Paracha’s Sixth
Amendment rights (and perhaps his Fifth Amendment right to Due Process as well) is to order
discovery and conduct an evidentiary hearing, This issue is not only important factually, in terms
of the full scope of exculpatory information provided by the three detainees, but it also
determines the legal standard by which the Court reviews the motion (namely, whether the new

statements would probably have led to an acquittal, or merely a “different” result at trial).

 
Case 1:03-cr-01197-SHS Document 184 Filed 03/18/20 Page 5 of 45

Accordingly, it is respectfully requested that the Court grant Mr. Paracha’s Rule 33
motion for a new trial and/or an evidentiary hearing.
ARGUMENT
POINT I
THE NEW STATEMENTS BY KSM,
KHAN, AND AL-BALUCHI MATERIALLY
UNDERMINE MR. PARACHA’S CONVICTION
In its Memorandum of Law in Opposition to Mr. Paracha’s motion (hereinafter “Govt.
Memo”), the government offers three main contentions:
(1) that “most of the statements” are “entirely consistent” with the government’s
evidence at trial, Govt. Memo, at 1;
(2) that the other statements are “merely cumulative” of other statements by Khan and
al-Baluchi that the defense offered at trial. /d.; and
(3) that Mr. Paracha’s statements to law enforcement were sufficiently incriminating
to sustain his conviction. /d., at 10, 25-26.

However, as detailed below, none of those arguments has merit.

A. The New Statements by KSM, al-Baluchi, and Khan Are Not Consistent
With the Government’s Evidence and Theory, and Are Not Cumulative

Contrary to the government’s contentions, the new statements by KSM, al-Baluchi, and
Khan are clearly inconsistent with the government’s evidence and theory presented at trial. As
demonstrated below, and in Mr. Paracha’s initial Memo of Law, at 29-41, the new statements
squarely contradict the government’s case at trial. For example, the statements are completely at

odds with the first paragraph of the government’s description of the case. See Govt. Memo, at 2.

 
Case 1:03-cr-01197-SHS Document 184 Filed 03/18/20 Page 6 of 45

The new statements further directly undermine the government’s theory that Mr. Paracha
knew that Khan and/or al-Baluchi were al Qaeda members. The new statements are also
exculpatory, material, and non-cumulative to Mr. Paracha’s defense that any actions he may have
taken to assist Khan were not performed with the intent to support al Qaeda, but rather were
undertaken to aid Mr, Khan personally.

i. The New Statements Contradict the Government’s Theory and Evidence

In its opposition, the government asserts that the new statements by KSM, Khan, and al-
Baluchi are consistent with the government’s theory and evidence. See Govt. Memo at 24-27.
Yet that presents an exceedingly narrow and therefore distorted assessment of the impact of the
new statements in their entirety? In that broader context, the new statements are dramatically
exculpatory, and meet the standard required of newly discovered evidence under Rule 33.
Indeed, the government’s very production of the new statements after trial constitutes a tacit
recognition of their exculpatory character.

While the new statements do confirm certain uncontested facts underlying the
government’s trial theory (such as KSM’s admission of the existence of a gas station plot), that

pales in comparison to how the new statements conflict with the essence of the government’s

 

2 Also, as the Court recognized at trial, and memorialized in its post-trial opinion, the
government’s refusal to permit the defense access to KSM and Messrs. Khan and al-Baluchi
precluded the government from introducing any portions of their statements that incriminated
Mr. Paracha. United States v. Paracha, 2006 WL 12768, at *15 (S.D.N.Y. January 3, 2006),
citing United States v. Moussouai, 382 F.3d 453, 482 (4" Cir. 2004), Since the government
continues to deny access to the three detainees, it should similarly be precluded from relying, in
opposition to this motion, upon any parts of the new statements that might incriminate Mr.
Paracha. Likewise, analysis of the impact of those new statements should be limited to the
exculpatory portions (as the jury would never hear the incriminating passages).

-4.

 
Case 1:03-cr-01197-SHS Document 184 Filed 03/18/20 Page 7 of 45

theory with respect to Mr, Paracha’s knowledge and intent. Similarly, the government’s
recitation of uncontested facts regarding the interaction between Mr. Khan and Mr. Paracha, see
Govt, Memo, at 5-6,° does not answer the critical question in the case: whether Mr, Paracha
knowingly or intentionally provided material support to al Qaeda, and not to Mr. Khan
personally.‘

Viewed in their entirety, the new statements provide a clear answer: Mr. Paracha did not
provide material support to al Qaeda, In fact, KSM’s statements alone justify granting Mr.
Paracha’s Rule 33 motion. KSM was the self-described “Military Operational Commander for
all foreign operations around the world under the direction of Sheikh Usama Bin Laden and Dr.
Ayman Al-Zawahiri.” See KSM CSRT Transcript at 17-20 [attached as Exhibit 8 to the
November 21, 2008 Declaration of Joshua L. Dratel (hereinafter “Dratel Decl.”)]. Therefore,
KSM would have known if Mr. Khan was, in fact, an al Qaeda operative, and the extent of Mr.
Khan’s terrorist activities and plans on al Qaeda’s behalf.

However, as the new statements reveal, KSM determined that Mr. Khan was “somewhat
useless” and had even failed to accomplish the relatively minor task of renewing his United
States visa. KSM Interview Reports at 19 (attached as Exhibit 9, Dratel Decl.), While KSM

describes specific meetings with Mr. Khan about a gas station plot, and knowledge of Mr,

 

3 Some facts discussed in the government’s Memo of Law — such as that KSM and al-
Baluchi were high-ranking members of al Qaeda, see Govt. Memo, at 24 — were even the subject
of a stipulation at trial.

4 Likewise, the instructions from Mr. Khan to Mr. Paracha, listed by the government in
its Memo of Law, at 7, do not distinguish between conduct undertaken personally for Mr. Khan
or for al Qaeda. Indeed, the list of precautions would be attendant to any ordinary immigration
fraud.
Case 1:03-cr-01197-SHS Document 184 Filed 03/18/20 Page 8 of 45

Khan’s failure to renew his visa, none of KSM’s statements about af Qaeda’s operations or
Khan’s activities even reference Mr. Paracha. See generally, KSM’s Interview Reports (attached
as Exhibit 9, Dratel Decl.).

In response to the glaring absence of Mr. Paracha from KSM’s statements about Mr.
Khan’s activities, the government, in its Memo of Law, at 27, constructs a straw man. Mr,
Paracha does not claim that the government’s theory was that Mr. Paracha was an al Qaeda
operative. Rather, Mr. Paracha’s point is that KSM’s specific knowledge about Khan, the gas
station plot, and Khan’s failed efforts at renewing his visa, without any allegation from KSM that
Mr. Paracha was involved in that plot, would have cast doubt on the government’s theory
sufficient to have probably led to Mr. Paracha’s acquittal.°

Such doubt would also have been fostered as a result of the alleged close connections
between KSM, al-Baluchi and Saifullah Paracha (Mr. Paracha’s father), as it would have been
extremely unlikely for Mr. Paracha to have supported Mr, Khan in an a/ Qaeda plot without
KSM’s knowledge and even approval. That KSM does not identify Mr. Paracha as being
involved, therefore, contradicts the government’s allegations as well as Mr. Paracha’s statements
that he had conspiratorial conversations with Mr. Khan, or knew from Saifullah Paracha that Mr.
Khan was an al Qaeda member. In fact, KSM’s statements support Mr. Paracha’s testimony that
he (Mr. Paracha) had invented such knowledge out of fear, and in order to ingratiate himself to
the agents questioning him.

A--Baluchi’s and Khan’s new statements reinforce the conclusion that Mr. Paracha’s

 

> As discussed post, at 12, and in Mr. Paracha’s initial Memo of Law, at 44-46, if
exculpatory material was not produced in timely fashion, all that the new statements need
establish is that the result at trial would have been different, .¢., a deadlocked jury.

~6-
Case 1:03-cr-01197-SHS Document 184 Filed 03/18/20 Page 9 of 45

motion for a new trial should be granted. According to al-Baluchi’s new statements, KSM “had
a strict rule fo never consider (Saifullah] Paracha or his family for an operation.” Al-Batuchi
Interview Reports, at 40 (attached as Exhibit 12, Dratel Decl.) (emphasis added). Thus, any
decision by Messrs. al-Baluchi or Khan to involve Mr. Paracha in any phase of the gas station
plot would have been in direct violation of KSM’s explicit order.

Independently, Mr. Khan’s newly discovered statements also directly exculpate Mr.
Paracha. Mr. Khan was the alleged originator and instigator of the gas station plot. Despite
being the plot’s mastermind, he explicitly stated that he “thought [Paracha] was innocent|.]”
Khan Interview Reports, at 4 (attached as Exhibit 7, Dratel Decl.).

Thus, the new statements’ consistency with the government’s case is at best superficial,
and cannot withstand scrutiny of the new statements as a whole as the affect the critical issue in
the case: Mr. Paracha’s knowledge and intent with respect to al Qaeda. Only by ignoring the
vast exculpatory portions can the government argue otherwise.°

2. The New Statements Are Not Cumulative

As noted ante, and in Mr. Paracha’s initial Memo of Law, at 33-38, the new statements
are not cumulative. KSM’s statements are in effect entirely new, since the jury did not receive
any substitutions relating to his statements. As the government acknowledges in its Memo of
Law, at 12-13, it successfully “objected to any further proceedings regarding Khalid Sheikh
Mohammed on materiality grounds” — a claim it could not have made had these new statements

been available (or, of course, if KSM himself had been available to the defense, a lack of access

 

§ Tn its Memo of Law, at 14, the government notes its arguments during summation, but
fails to confront the fact that the new statements would have precluded many of those arguments,
and blunted others substantially. See, e.g., Mr. Paracha’s initial Memo of Law, at 38-40.

-7-

 
Case 1:03-cr-01197-SHS Document 184 Filed 03/18/20 Page 10 of 45

attributable solely to the government).

Also, in light of the government’s refusal to grant the defense access to the three detaince
witnesses, the Court denied Mr. Paracha’s motion to compel their appearance, opting instead for
substitutions based on materials provided by the government. However, in light of the witnesses’
newly disclosed statements, it is clear that the government violated Mr. Paracha’s Sixth
Amendment compulsory process rights by denying him access to the witnesses themselves.
Instead of their full exculpatory testimony, Mr. Paracha was limited to sterile and narrow
substitutions that failed to capture the detail and power their complete testimony (or even their
complete accounts as reflected in the new statements) would have provided.

Thus, while at trial the Court, and even the prosecutors, operated under a set of
assumptions about the scope of the detainees’ exculpatory statements, in fact those assumptions
were mistaken, and the detainees were capable of offering far broader and more specific
testimony on Mr. Paracha’s behalf. Mr. Paracha’s inability, through no fault of his own (but due
entirely to the government’s refusal to produce the detainees as witnesses), to present that
testimony in full constituted a violation of his Sixth Amendment rights.

Nor are Mr. Khan’s new statements cumulative. His new statement that Mr. Paracha is
“Innocent” is far more declarative and specific than his prior statements that Mr. Paracha was “a
good person who was willing to help,” or Mr, Khan “assessed Uzair Paracha as being willing to
help a fellow muslim at his father’s request.” See Govt. Memo at 28-29. Those prior statements
do not preclude the possibility that a “good person” or a “fellow muslim” would knowingly and
intentionally support a member of al Qaeda in achieving a terrorist objective. Mr. Khan’s

explicit characterization of Mr. Paracha as “innocent,” however, does preclude that possibility.

-8-
Case 1:03-cr-01197-SHS Document 184 Filed 03/18/20 Page 11 of 45

See also Mr. Paracha’s initial Memo of Law, at 36-38 (demonstrating that the new statements are
not cumulative).

In reviewing the applicable law, the government, in its Memo of Law, at 23, relies on
cases with inapposite facts. For instance, this motion does not involve “weighing the evidence
and credibility of witnesses,” as the government did not present any witnesses whose credibility
is at issue. Rather, it is the evidence that the government prevented Mr, Paracha from obtaining
and presenting at trial, but which has now been disclosed in the form of the new statements, that
is at issue.

Consequently, the post-trial statements of KSM, al-Baluchi, and Khan break new ground,
Each would likely have provided jurors with independent bases to conclude that Mr. Paracha was
not guilty of knowingly or intentionally supporting al Qaeda. Taken together, they would
compel that verdict.

B. The New Statements Support Mr, Paracha’s Testimony That His Statements
to Law Enforcement Were Fabrications Designed to Satisfy His Interrogators

In its Memo of Law, at 8, the government relies on Mr. Paracha’s statements to law
enforcement agents as a basis for opposing Mr. Paracha’s Rule 33 motion. Yet certain parts of
Mr. Paracha’s statements were disputed by Mr. Paracha in his trial testimony. As he explained,
those disputed statements were the product of fear and an effort by Mr. Paracha to ingratiate
himself to the agents in the hope they would release him.

The statements that linked Mr. Paracha to a knowing and intentional plot to aid al Qaeda
were not made until Mr, Paracha had been with the FBI for nearly an entire weekend in a hotel

and at the FBI’s offices. Their repetition in proffer sessions, as Mr. Paracha testified, reflected

 

 

 
Case 1:03-cr-01197-SHS Document 184 Filed 03/18/20 Page 12 of 45

simply his desire to provide the government what it wanted to hear.

The new statements by KSM, Khan, and al-Baluchi, because they provide objective facts
in conflict with Mr. Paracha’s statements, buttress Mr. Paracha’s testimony that his statements
were in significant part untrue, and rendering plausible his explanation therefor. Mr. Paracha’s
reasons for giving such incriminating statements are exactly those that produce false confessions:
Mr. Paracha knew enough information for him to invent the rest and harm himself in a rational,
but invented and ultimately misguided, attempt to confess falsely to crimes he did not commit. It
is from kernels of truth that reasonable and believable false confessions are born.’

Here, there were several facts Mr. Paracha did not deny. Mr. Paracha met with Mr. Khan.
Mr. Paracha also possessed identifications and property, seized by the government from Mr.
Paracha’s residence, belonging to Mr. Khan. In addition, Mr. Paracha attempted to assist Mr.
Khan with Mr, Khan’s U.S. immigration problems. What the government pressured Mr. Paracha
to admit, and which he eventually stated after succumbing to a weekend of pressure, but later
disputed at trial, is that he engaged in such actions with knowledge that Mr. Khan was a member
of al Queda or with any intent to materially support al Qaeda. The new statements provide
powerful support to Mr. Paracha’s trial testimony that those critical statements were untrue.

Also, the new statements would also probably have generated a reasonable doubt with

respect to the lack of sufficient corroboration of Mr. Paracha’s statements as required by the

 

” According to The Innocence Project, “[i]n about 25% of DNA exoneration cases,
innocent defendants made incriminating statements, delivered outright confessions or pled
guilty.” See http://www. innocenceproject.org/understand/False-Confessions.php. In addition,
the common factor that these people “have in common is a decision -- at some point during the
interrogation process — that confessing will be more beneficial to them than continuing to
maintain their innocence.” Jd.

-10-

 
Case 1:03-cr-01197-SHS Document 184 Filed 03/18/20 Page 13 of 45

corpus delicti rule. See, e.g., Opper v. United States, 348 U.S. 84, 93 (1954) (the corpus delicti
rule “require[s] the Government to introduce substantial independent evidence which would tend
to establish the trustworthiness of the [defendant’s] statement”); United States v. Irving, 452
F.3d 110, 118 (2d Cir. 2006); United States v. Bryce, 208 F.3d 346, 354 (2d Cir. 2000).

In any event, analysis of the impact of newly discovered evidence is not a sufficiency test.
See United States v. Ferguson, 49 F. Supp.2d 321, 323 (S.D.N.Y. 1999) (“[t]he Court is not
required to view the evidence in the light most favorable to the Government”) (citing United
States v. Lincoln, 630 F.2d 1313, 1319 (8" Cir. 1980)), aff'd, 246 F.3d 129 (2d Cir, 2001), See
also Mr. Paracha’s initial Memo of Law, at 25.

Rather, the focus should be on whether KSM’s, Khan’s and al-Baluchi’s newly
discovered statements materially undermine the government’s contention that Mr, Paracha
assisted Mr. Khan with the knowledge and intent to provide material support to al Qaeda, For
the reasons set forth above, and in Mr. Paracha’s initial Memo of Law, it is respectfully
submitted that the new statements would have been relevant, material and non-cumulative to Mr.
Paracha’s defense, and satisfy the standard for a new trial under Rule 33: that they would

probably have led to Mr. Paracha’s acquittal,

-11-
Case 1:03-cr-01197-SHS Document 184 Filed 03/18/20 Page 14 of 45

POINT II
IN LIGHT OF PUBLIC REVELATIONS OF
GOVERNMENT AGENCIES’ DELIBERATE
DESTRUCTION OF CERTAIN EVIDENCE
OF DETAINEE INTERROGATIONS, A
HEARING SHOULD BE CONDUCTED TO
DETERMINE WHETHER THE GOVERNMENT
POSSESSES OR POSSESSED ANY ADDITIONAL
EXCULPATORY STATEMENTS OR INFORMATION

Several published reports, and admissions by the government in other litigation, strongly
indicate that the statements the government produced, both before and since trial, are not the only
statements by KSM, Mr. Khan, and Mr. al-Baluchi that exculpate Mr. Paracha, As a result, Mr.
Paracha respectfully requests discovery and a hearing to determine whether agencies of the U.S.
government have provided to the prosecutors in this case the full range of such statements that
qualify for disclosure under Brady v. Maryland, 373 U.S. 83 (1963), and/or whether those
agencies destroyed evidence or records, including videotapes, of such interrogations.

The issue of whether Brady material existed prior to trial but was not produced to the
defense in timely fashion has legal implications regarding the Court’s standard of review of this
motion. As detailed in Mr, Paracha’s initial Memo of Law, at 44-46, if Brady material was not
disclosed, Mr. Paracha need not establish that the newly discovered evidence would probably
have led to an acquittal, but only that the result would have been different.®

The initial disclosures regarding the Central Intelligence Agency’s (hereinafter “CIA”)

destruction of a very limited number of videotapes of interrogations are discussed in Mr.

 

® The latter standard would require only that the new statements could have resulted in a
single juror harboring a single reasonable doubt. The notion that the new statements would not
have been capable of persuading one juror that a reasonable doubt existed defies reality and the

record,

-12-
Case 1:03-cr-01197-SHS Document 184 Filed 03/18/20 Page 15 of 45

Paracha’s initial Memo of Law, at 42-44. See also Mark Mazzetti, CLA. Destroyed 2 Tapes
Showing Interrogations, N.Y. Times, December 7, 2007 (attached as Exhibit 18, Dratel Decl.).
While the government nevertheless resisted Mr. Paracha’s request for a hearing, Govt. Memo, at
30, it did so before it was revealed, in early March 2009, that the CIA destroyed 92 videotapes of
interrogations of two a/ Qaeda detainees at a time when it knew federal courts and Congress
were seeking them,

Indeed, it was the United States Attorney’s Office for the Southern District of New York
that reported the destruction of the videotapes to the Court in ACLU v. Department of Defense, et
al., 04 Civ. 4151 (AKH), in a March 2, 2009, letter (a copy of which is attached hereto as Exhibit
19).° See also Mark Mazzetti, “U.S. Says C.I.A, Destroyed 92 Tapes of Interrogations,” The New
York Times, March 2, 2009 (a copy of which is attached hereto as Exhibit 20).

In that letter, the government also acknowledged that the Court in that case would order
discovery of a variety of material relating to the contents of such tapes, including “[a] list of any
summaries, transcripts, or memoranda regarding the records, and of any reconstruction of the
records’ contents; and [ ] [i]dentification of any witnesses who may have viewed the videotapes
or retained custody of the videotapes before their destruction.” /d..

A subsequent, March 6, 2009, letter (attached hereto as Exhibit 21) in the same case
provided a highly redacted inventory of the destroyed videotapes.'° The March 6, 2009, letter

also informed the Court that the “list of any summaries, transcripts, or memoranda regarding the

 

° In the interest of clarity and continuity, the numbering of the Exhibits to this Reply
begins with the next number after the last Exhibit to Mr. Paracha’s initial papers. Thus, the first
Exhibit to this Reply is Exhibit 19.

'° A copy of that redacted inventory is attached hereto as Exhibit 22.

-13-

 
Case 1:03-cr-01197-SHS Document 184 Filed 03/18/20 Page 16 of 45

records, and of any reconstruction of the records’ contents” and the list of potential witnesses
“who may have viewed the videotapes or retained custody of the videotapes before their
destruction” would be completed by March 20, 2009. Regarding the witnesses, the March 6,
2009, letter, adds that “[t]here is no existing list of the witnesses .. .” and that the CIA “is
identifying individuals who had access to the tapes and is then determining whether those
individuals in fact viewed the tapes or had custody of the tapes.”

Thus, there is a considerable amount of potential information about the interrogations that
may yet be learned and revealed. In that context, and given previous misrepresentations by the
CIA that the tapes did not exist at all,'' it is respectfully submitted that the Southern District of
New York’s good faith notwithstanding, just what the CIA knew about Mr. Paracha (from the
interrogation of detainees), and when it knew it remains a very open issue that would benefit
considerably from discovery and a hearing.

The government’s March 2, 2009, and March 6, 2009, letters (Exhibits 19 & 21) also
refer to a CIA Office of Inspector General’s Special Review Report, redacted portions of which

were provided to the plaintiffs in the ACLU litigation."* Surely if the CIA’s misconduct warrants

 

'' Th light of the CIA’s prior misrepresentations to courts regarding the existence of
videotapes at all, the government’s March 6, 2009, letter (Exhibit 19), at 2, statement that “[t]o
date, the CIA is not aware of any transcripts of the destroyed videotapes,|” needs to be explored
further before it can be accepted as accurate, See Mr. Paracha’s Initial Memo of Law, at 41-44,
See also United States v. Wilson, 289 F. Supp.2d 801 (S.D, Tex. 2003) (ordering a new trial
nearly twenty years after a conviction was secured by an affidavit from the C.LA. that,
unbeknownst to the line prosecutor, was false).

2 The Report, and the previously mentioned inventory of videotapes, were redacted to
remove classified information. At least the inventory was provided ex parte to the Court in
ACLU in unredacted form (as will the lists to be produced March 20, 2009). See Exhibit 22. A
copy of two heavily redacted pages of the CIA OIG’s Special Review Report that were provided
to plaintiffs in ACLU, along with the government’s separate March 6, 2009, cover letter, are

-|4.

 
Case 1:03-cr-01197-SHS Document 184 Filed 03/18/20 Page 17 of 45

an internal investigation for bureaucratic purposes, or in response to civil litigation, it compels a
court hearing to determine whether that misconduct is responsible for Mr. Paracha’s criminal
conviction, and his 30-year prison sentence.
In its Memo of Law, the government asserts that Mr. Paracha seeks to impose upon the
government an unprecedented obligation to search for exculpatory evidence:
Paracha is essentially asking this Court to set a precedent which
would require the prosecution team to constantly monitor the files
of every United States Government agency to determine whether
there is any new, arguably exculpatory information about him, even
after he has been lawfully convicted by a jury. Paracha’s new
proposed ‘rule,’ of course, would apply not only to him, but to all
terrorism defendants and possibly all defendants in general. Thus,
the unworkable precedent he asks this Court to set would require
prosecutors across the country to constantly monitor the files of all
Government agencies to ensure that there is no new exculpatory
information about long-convicted defendants.

Govt. Memo at 32.

That, too, of course, is a straw man. Mr. Paracha suggests no such duty. Rather, Mr.
Paracha’s request for discovery and a hearing is based on specific disclosures by the government
itself with respect to the record of interrogations. In addition, the pattern of misrepresentation by
the CIA regarding the interrogations and the videotapes more than justifies Mr. Paracha’s
request, Moreover, Mr, Paracha’s request is in response to specific post-trial government

disclosure of a significant volume of statements by persons whom the government has had in

custody for years prior to trial, but to whom it has refused to permit the defense access."

 

attached hereto as Exhibit 23.

The duty to disclose Brady material is ongoing and extends to all stages of the judicial
process, including post-trial proceedings. See Smith v. Roberts, 115 F.3d 818, 820 (10" Cir.
1997), citing Pennsylvania v. Ritchie, 480 U.S. 39, 60 (1987). See also Warner v. City of

-15-

 

 
Case 1:03-cr-01197-SHS Document 184 Filed 03/18/20 Page 18 of 45

Nor would discovery and a hearing in this case open any floodgates. This is a unique
case with unique circumstances, involving issues that are already the subject of discovery in a
civil case.'* In this context, the government’s protestations regarding some purported new
standard Mr. Paracha seeks to impose rings hollow. The same is true for the government’s claim
that precedent for the inquiry he seeks is absent — but so are the facts of this case, and the issue
facing the Court: the government prevented access to key witnesses (succeeding in having one of
them declared immaterial), provided only a narrow set of statements to the Court and defendant,
later elicited and provided significantly expanded statements containing considerable exculpatory
information, and concurrently deliberately (and perhaps in contempt of court, see Exhibit 20,
reporting that the A.C.L.U. is considering asking the Court in that case to hold the CIA in
contempt for destroying the tapes) destroyed a trove of unimpeachable evidence (the videotapes)
that could have provided the Court with proof of what (some of) these witnesses said and when
they first said it.

In light of those facts and considerations, it is respectfully submitted that the
unprecedented situation present here requires, in order to avoid a miscarriage of justice, inquiry
in the form of discovery and an evidentiary hearing regarding (1) whether government agencies

other than the United States Attorney’s Office for the Southern District of New York have

 

Rochester, 536 F. Supp.2d 285, 293-95 (W.D.N. Y. 2008) (defendant’s Fifth Amendment fair
trial rights, underlying Brady do not terminate until “the conclusion of trial and/or post-trial
procedures[]” and that due process principles also require disclosure of exculpatory evidence that
is learned about after trial) (emphasis added).

4 Also, unlike in a civil case, the Classified Information Procedures Act provides in a
criminal case a mechanism for defense counsel access to classified materials. Mr. Paracha’s
counsel possesses a Top Secret security clearance.

~16-

 
Case 1:03-cr-01197-SHS Document 184 Filed 03/18/20 Page 19 of 45

disclosed all Brady material to the prosecutors in this case; (2) whether government agencies
destroyed any such materials; and, if so, (3) what information was contained in the materials
that were destroyed.
Conclusion
For the foregoing reasons, it is respectfully submitted that this Court should grant Mr.
Paracha’s Rule 33 motion in its entirety, vacate his convictions, and grant him a new trial, or, in
the alternative, order discovery and conduct an evidentiary hearing.

Dated: March 17, 2009
New York, New York

   
  

Ré¥pectfully submitte

  

JOSHUA L. DRATEL, P.C,
2 Wall Street 3 Floor

New York, New York 10005
(212) 732-0707

Attorneys for Defendant
Uzair Paracha

— Of Counsel —

Joshua L. Dratel
Aaron J. Mysliwiec

-17-

 

 
Case 1:03-cr-01197-SHS ‘Document 184 Filed 03/18/20 Page 20 of 45

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

ee cn en i i x
: 03 Cr, 1197 (SHS)
UNITED STATES OF AMERICA,
CERTIFICATE OF SERVICE
~ against —
UZAIR PARACHA,
Defendant. :
etic ed ba tt ed a x
CERTIFICATE OF SERVICE

 

I hereby certify that on March 17, 2009, I personally served a Reply Memorandum of Law
in Support of Motion For a New Trial Pursuant to Rule 33, Fed.R.Crim.P., on Assistant United
States Attorney, Karl Metzner by leaving it in a sealed envelope addressed to him, as shown
below, with the United States Marshals in the front lobby of the Office of the United States
Attorney located at 1 St. Andrew’s Plaza, New York, New York, 10007.

Karl Metzner

Assistant United States Attorney
Southern District of New York

1 St. Andrew’s Plaza

New York, New York 10007

  
   

 

ALEX MELNITZKY

Sworn to before me on March 17, 2009

3. LafM«

_, STEVEN D. WAIGHT
NOTARY PUBLIC, Siate of New York
No, 01WR5018067

Qualified in New York Cuuniy 0
Commission Expires Dec. 26, qf ¢

 

/

 

 
Case 1:03-cr-01197-SHS Document 184 Filed 03/18/20 Page 21 of 45

 
| MAR-G2C 2888 1:B4h-01197-SHS Document.184 ..Filed 03/18/20 Page 22 0f45 — P.a2ag

"U.S. Department of Justice

United States Attorney
Southern Distriet.of New York

 

 

"86 Chaiibers Sireee me
New York, New York 10607

BY FACSIMI

Hon, Alvin K. Hellerstem

United States District Court
Southern District of New York ~~

500 Pearl Street, Room 1050

New York, New York 10007-1312

 

Defense: et al, No. 04 Civ, 4151 (ARKH)

Dear Judge Hellerstein:

The Court’s stay of its consideration of Plaintiffs’ contempt motion expired on
February 28, 2009. John Durham, the Acting United States Attorney for the Eastern District of
Virginia who is conducting a criminal investigation into the destruction of certain videotaped
interrogations of detainees by the Central Intelligence: Agency, did not request a continuation of
the stay. Accordingly, it is our expectation. that the Court will-enter an order requiring the
production of the information contemplated in tle August 20, 2008 Order Regulating
Proceedings; namely: cm
1. A list ideritifying and describing each of the destroyed records;.
2. A list‘of any summaties, transcripts, or memoranda regarding the records,

and of any reconstruction of the records: contents; and

3. Identification of ay ‘witnesses who may have. viewed the videotapes or
- retained custody of the videotapes before theit destruction.

 

 
. MAR 222899 1 8 @4-01197-SHS Document 184 . Filed 03/18/20 Page 230f45 = P.@3va3

Hon. Alvin K, Hellerstein - -
March 2, 2009

With the termination of the stay, the CJA is now gathering information and
records responsive to the Court’s order: ‘The CIA respectfully requests that it be permitted until
Friday, March 6, 2009, to provide the Court witha proposed schedule under which it will
respond to each of the three categories of information and records, |

In the meantime, the CIA ‘can now identify the number of videotapes that were
destroyed, which is information implicated by Point 1 of the August 20, 2008 Order. Ninety-two
videotapes were destroyed. This information is included in the CIA Office of Inspector
General's Special Review Report, a redacted version of which was previously produced to the
Plaintiffs, The CIA will unredact this information from the report and produce it to the Plaintiffs.

Finally, we note that certain of the information contemplated by the August 20,
2008 Order may be classified or statutorily protected from disclosure, such as the names of CIA
employees who have reviewed the tapes. The CIA intends to produce all of the information
requested to the Court and to produce as much inforimation.as_possible on the public record to the
Plaintifts. ‘ Sy .

We thank the Court for eousidoing his submission.

Lpassin..
Ang United States Attorney -

  
   

Al

 

- (PBTER M. SKINNER ~~
- .’ (Assistant United States Attortieys
- Telephone; (212).637-2601
Facsimile: (212) 637-2930

cc: Amrit Singh, Esq, (by facsimile) oo |
Jennifer B. Condon (by facsimile)

   

 

 
Case 1:03-cr-01197-SHS Document 184 Filed 03/18/20 Page 24 of 45
US. Says Ede Destroyed 93 Tanaeol bueunestioneaN Klaweewy20 Page 25 of 45 Page | of 3

 

 

. Welcome to TimesPeopie

© What's this? € TimesPeople Lets You Share and Discover the Best of NYTimes.com 12:38 PM Got Startdfg No, thanks

 

My Account ‘Welcome, aaronmysliwiec ‘Log Out | Help

 

HOME PAGE 1 TODAY'S PAPER | VIDEO i MOST POPULAR i TIMES TOPICS i

 

 

“ oes Search All NYTimes.com
Ele New dork Sunes Was h j n gto n reo Ge:
WORLD U.S. N.Y./REGION BUSINESS _ TECHNOLOGY SCIENCE HEALTH SPORTS | OPINION ~ ARTS  SIVLE TRAVEL JOBS REALESTATE AUTOS |

POLITICS WASHINGTON EDUCATION

 

Bebe Neuwirth

 

Ebe Newdjork Gnas
nytimes.com/conversations

 

 

 

 

More Articies in Washington »

U.S. Says C.I.A. Destroyed 92 Tapes of Interrogations

By MARK MAZZETTI
Puliished: blazch 2. 2088 Your Money E-Mail

  

 

EMAIL Sgeg,. Sign up for a preview of Ihe week in fnance, sent avery
‘\ Monday. See Sample a
WASHINGTON — The government on Monday revealed for the first PRINT { aaron.mysiiwiec@gmail.com {sigh Up!
time the extent of the destruction of videotapes in 2005 by the REPRINTS ‘Change E-mail Address | Privacy Policy —
Central Intelligenee Agency, saying that agency officers destroyed 92 SHARE fo voc unease
videotapes documenting the harsh interrogations of two Qaeda a moe Ads by Actblade:
suspects in C.LA, detention. uanete ae : ‘ ‘Teeth Whitening Exposed!
The Secrets Dentists don't want

you to know about Teeth
Whitening! Learn more

The disclosure came in aletter filed by [BBULUIAG ia

 

Related federal prosecutors investigating the
Letter (ACLU, et al. v. Dept of destruction of the tapes in November
Defense) (fiadlaw.com) 2005. Artery Cleariig Secret

Hugh Downs reports on
breakthrough from Nobel Prize
Winning Doctor. Drops high
blood pressure by as much as 60:

points... Learn more

It had been previously known that officials of the agency had destroyed hundreds of
hours of videotaped interrogations, but the documents filed Monday reveal the number

 

 

of tapes.
Advertise on NYTimes.com
The tapes had been held ina safe at the C.I.A, station in Thailand, the country where two

detainees — Abu Zubaydah and Abd al-Rahim al-Nashiri — were interrogated,
MOST POPULAR

The filing of the documents, submitted to a court in New York as part of a Freedom of EMAILED BLOGGED | SEARCHED O

Information Act lawsuit brought by the American Civil Liberties Union, came as federal
prosecutors were wrapping up the investigation into the matter.

E Frank Rich: Fhe Culture Warriors Get Laid Off

 

2, ALG, Planning Hage Bonuses After $170 Billion
Bailout

se . s ogs . . . 3, Where Education and Assimilation Collide
The criminal investigation, begun in January 2008, is being led by John H. Durham, a .
. . . . . . 4, Weary of Looking for Work, Some Create Their Own
career prosecutor from Connecticut with long experience trying organized-crime cases. / :
5. [s R'Time to Retrain B-Suhools?
. : : 6. Your Money: Thoughts on Walking Away l'rom Your
The order to destroy the tapes was given by Jose A, Rodriguez Jr., who at the time was Home ed & Bway
the head of the spy agency's clandestine service. Prosecutors have spent months trying to; 7. The Pleasure Prineiple
piece together whether anyone besides Mr, Rodriguez authorized the destruction and to © sg. Nicholas D, Kristof: Pathogens in Our Pork
decide whether anyone should be indicted in the matter. g, Thomas 1. Friedman: The Next Really Cool Thing

10. As Oil and Gas Prices Phang, Drilling Frenzy Ends
The tapes were destroyed as Congress and the courts were intensifying their scrutiny of

. . . Go lo Complete List »
the agency's detention and interrogation program. ® .

The civil liberties union is asking a judge to hold the agency in contempt for destroying
the tapes.

 

      

JOBS

nytlmes.convjohs

The New Mork Cimes

  

 

A Justice Department spokesman declined to comment on the matter on Monday.

The destroyed videotapes are thought to have depicted some of the harshest interrogation
techniques used by the C.1.A. during the two years after the Sept. 11 terrorist attacks,
including the simulated drowning technique called waterboarding.

 

http://www.nytimes.com/2009/03/03/washington/03 web-intel.html 3/15/2009
US. Says Eds. Dostteyesh 23 Zapasol bueuneationpaN EReaeseB20 Page 26 of 45 Page 2 of3

Ina speech on Monday in Washington, Attorney General Eric H. Holder Jy. said that
“waterboarding is torture” and that he would never authorize the technique, a position he
first articulated in his confirmation hearings.

Mr. Holder is leading a review to determine which interrogation techniques should be
authorized for C,LA. use.

According to the letter that was filed, the agency has asked to have until Friday to
produce a schedule for the court detailing when it will turn over a number of records
associated with the destruction of the tapes, including a list of witnesses who might have
viewed the videotapes before they were destroyed.

Mr, Durham has made no public statements about when he will conclude his
investigation,

Last year, however, he asked that freedom-of-information requests directed at the agency
be held in abeyance until he wrapped up the criminal inquiry, He asked at that time to
have until the end of February to conclude his work, and he has not asked for another
extension,

A version of this article appeared in print on March 3, 2008, on page
Ai8 of the Mew York edition

inet

   
 
 

Click here to enjoy the convenience of home delivery of The
Times for fess than $1 a day.

wital's this?

 

 

Ads by Gaogle

: Request dee Information trom Potice Training Schoals Near You!
i www.collegedound.net

 

 

Join the Police Force
| Find online academies, schools, and universities. Free information.
(www. EverestUniversily-Degrees.com

 

Police Academy Tralning
Briarcliffe Collego - Bethpage, NY Oifers Criminat Justice Training.
i Cd bebetts.com

 

 

Past Coverage

‘Tapes Not Part Of Court Order, C.1.A. Insisis (April 18, 2008}

Judge Demands a Report on Destroyed C.i.a, Tapes Glanuary 25, 2008)
Account of C.LA. Tapes Is Challenged (January 17, 2008)

No Immediate Ruling on Judicial inquiry (December 22, 2007)

Related Searches
Nashiri, Abd at-Rabim al-
Zubaydah, Abn
interrogalions
Recordings and Downloads (Video)

Get E-Mail Alerts
Get E-Mail Alerts
Gat E-Mail Alerts
Get E-Mail Alerts

OPINION »

Op-Classie:

MOVIES »

OPINION 3 STYLE »

     

More Articles in Washington »

|

Bad Behavior

How | became the C.E.O of Twitter

Also in Jobs:

Online government career expe
Fram employer lo employee
Search for jobs In finance

 

ADVERTISEMENTS

 

Get Times Reader Free. A Digital
Newspaper That Reads Like The
Reai Fhing.

Hediover

KENNEDY.

 

 

 

Other papers leave you out of the
conversation. Get The Weekender.

 

7 Pee eR
nytimes/comt/ business Pee Ric’

Where the conversation bagins® Pa eet

 

Ads by Google what's his?
Luxury Seoul Hetel

Stay at tie Intercontinental Hatel & experience Seoul Korea in
Style.

ichotelsgroup.comAnterContinental

Spa Condo Upper East Sida
Spacious Homes, Poal, Privale Park, Cafe, Massage Center,
Pilates, Yoga

+ www.515072.com

Did Jesus. Christ Exist?
"The Gad Who Wasn'l There” View trailer for the acclaimed DVD
www. TheGodMovic.com

 

 

i
é
i

INSIDE NYTIMES.COM

REAL ESTATE » THE CITY »

   

 

 

in the Mideast

: both blocked. a peace
“deal, Chas, W. Hreeman
Jr wrate in 2000,

   

What | Remember About
Bear Siearns

Paul Rudd: Isn't He . Weddings and Celchrations

Bramantic?

Israelis and Palestinians

   

The Bubbly Flaws On, liven
in Hard Times

‘The everse Mortgage

 

 

http://www.nytimes.com/2009/03/03/washington/03 web-intel html

 

3/15/2009
- US. Says dua. Pesroverd 78 Fanguct AueunsateabaN ETeRIHIB/20 Page 27 of 45 Pages of3

 

fone ¢ Wold US "NY? Regon Husisess Technology Gcienge  fleaar Gnors  Opmon Ans Style Travel Jobs | Real Taide Aimemotnes  Gacklo Top

Copyight 2009 The New York Times Company Privacy Policy | Search | Corrections RSS | FirstLoak - Halp ContactUs . WorkforUs Site Map

 

 

http:/Awww.nytimes.com/2009/03/03/washington/03 web-intel.html 3/15/2009
Case 1:03-cr-01197-SHS Document 184 Filed 03/18/20 Page 28 of 45

 
Case 1:03-cr-01197-SHS Document 184 Filed 03/18/20 Page 29 of 45

U.S. Department of Justice

United States Attorney
Southern District of New York

 

 

86 Chambers Street
New York, New York 10007

March 6, 2009

BY HAND DELIVERY

Hon. Alvin K. Hellerstein

United States District Court
Southern District of New York
500 Pearl Street, Room 1050

New York, New York 10007-1312

Re: ACLU, etal. v. Department of Defense, et al., No. 04 Civ, 4151 (AKH)

Dear Judge Hellerstein:

We write with the Central Intelligence Agency’s proposed schedule for the
production of the information contemplated in the August 20, 2008 Order Regulating

Proceedings.

Point 1 requires the production of a “list identifying and describing each of the
destroyed records.” We are enclosing a redacted version of an inventory of the destroyed
videotapes. The redacted portions of the inventory are classified and protected from disclosure
by statute, We have an unredacted version of the inventory available for the Court’s ex parte, in
camera review. This inventory identifies the tapes and includes any descriptions that were
written on the spines of the tapes. Further descriptions of the contents of the tapes are included
in the documents that are being gathered in connection with Point 2.

Point 2 requires the production of a “list of any summaries, transcripts, or
memoranda regarding the records, and of any reconstruction of the records’ contents,” The CIA
will complete this list on or before March 20, 2009. On that same date, the CIA will provide a
public version of the list to the Court and Plaintiffs and, if necessary to explain fully the records
at issue, will make available a classified version for the Court’s ex parte, in camera review.
Case 1:03-cr-01197-SHS Document 184 Filed 03/18/20 Page 30 of 45

Hon. Alvin K, Hellerstein
March 6, 2009

To date, the CIA is not aware of any transcripts of the destroyed videotapes.
Regarding summaries, memoranda, or any reconstruction of their contents, the CIA requests an
additional two weeks, until March 20, 2009, to produce the list because it is still searching for
and identifying the records at issue. Prior to the expiration of the stay on February 28, 2009, the
CIA was unable to gather the records because it did not want to jeopardize the criminal
investigation into the destruction of the tapes. John H. Durham, the prosecutor leading the
criminal investigation, had expressed concern that the memories of potential witnesses might be
affected were they to review any records covered by Points } and 2 of the August 20, 2008 Order.
See e.g., Declaration of John H. Durham, dated December 22, 2008, paragraph 7. The CIA did
not know who at the Agency might be considered a potential witness. Therefore, the CIA did not
begin gathering the records at issue until after the stay had expired. Given that the search was
just begun, covers a variety of different types of records (including cables, memoranda, notes and
emails), is ongoing in multiple locations within the CIA, and covers records produced by
individuals who have left the Agency, we respectfully submit that an additional two weeks is a
reasonable amount of time for the completion of the list required by Point 2.

Point 3 requires the “{iJdentification of any witnesses who may have viewed the
videotapes or retained custody of the videotapes before their destruction.” The CIA will
complete this list on or before March 20, 2009, To protect classified information and
information otherwise protected by statute, the CIA contemplates producing a redacted, public
version of the list to the Court and the Plaintiffs. The CIA will make available an unredacted

version of the list for the Court’s ex parte, in camera review.

There is no existing list of the witnesses covered by Point 3. The CIA is
compiling the list through an ongoing investigation. It is identifying individuals who had access
to the tapes and is then determining whether those individuals in fact viewed the tapes or had
custody of the tapes. Given that the investigation was just begun and requires interviews with
multiple CIA personnel, some of whom are overseas and some of whom have left the Agency,
we respectfully submit that an additional two weeks is a reasonable amount of time for the

completion of the list required by Point 3.

 

 
Case 1:03-cr-01197-SHS Document 184 Filed 03/18/20 Page 31 of 45

 

Hon. Alvin K. Hellerstein
March 6, 2009

Finally, as promised in our February 27, 2009 letter, we have produced under -
separate cover to Plaintiffs pages from the CIA Office of Inspector General’s Special Review
Report that provide additional unredacted information. The unredacted information concerns the
number of videotapes that were destroyed.

Respectfully submitted,

LEV L. DASSIN
Actin ited States Attorney

» LAPD,

SEAN H. LANE

PETER M. SKINNER

Assistant United States Attorneys
Telephone: (212) 637-2601
Facsimile; (212) 637-2930

ce: Amrit Singh, Esq. (by electronic mail)
Jennifer B. Condon (by electronic mail)
Case 1:03-cr-01197-SHS Document 184 Filed 03/18/20 Page 32 of 45

RECYCLED §

 
Case 1:03-cr-01197-SHS Document 184 Filed 03/18/20 Page 33 of 45

  

‘TOP sEeREt/§

Bi /NOFORN//X1

 

 

 

HANDLE VIA Bee ag CHOANNELS
INVENTORY OF VIEDEOTAPES
{ail dates are 2002]
ist Shipment E
Box 1 of 4
Detainee #2
Tape Label Date/time Description
1 1 .
2 2
3 3
4 4
5 5
6 6
7 7
8 8
9 5
10 1d

 

  
 
 

 

HANDLE VIA RE CHANNELS

 
Case 1:03-cr-01197-SHS Document 184 Filed 03/18/20 Page 34 of 45

TOP-SECRET,
HANDLE VIA —igee

 

 

Tape Label Date/time Description
li Li
12 12
13 13
14 14
15 15
16 16
LT 17

 

End Box 1 of 4

  
 

HANDLE VIA eens oe CHANNELS
Case 1:03-cr-01197-SHS Document 184 Filed 03/18/20 Page 35 of 45

 

 

  
 

/41

HANDLE VIA Ge CHANNELS

 

  

Box 2 of 4

Tape Label Date/time Description
18 18
193 19

20 20

21 21

22 22

23 23

24 24

25 25

26 26

27 27

28 28

23 29

30 30

31 31

32 32

 

 
 

Beane fe CHANNELS
a/NOFORN//X1

  

HANDLE VIA
TO 5
 

 

Case 1:03-cr-01197-SHS Document 184 Filed 03/18/20 Page 36 of 45

 

   

“TOR SEGRE / REBMMANINY/NOFORN //X1
HANDLE VIAE pas B CHANNELS

Tape Label Date/time Description

  

 

33 33
34 34
35 35
36 36
37 37
38 38
39 39

End Box 2 of 4

BANDLE VIA Bae Sees CHANNELS
7 5 a/NOFORN / /X1
Case 1:03-cr-01197-SHS Document 184 Filed 03/18/20 Page 37 of 45

  

 

“TOP-SECRET/ #1
HANDLE VIA § CHANNELS
Box 3 of 4
Tape Label Date/time Description

 

   
 

m CHANNELS

HANDLE VIA fe =
E/NOFORN//X1
Case 1:03-cr-01197-SHS Document 184 Filed 03/18/20 Page 38 of 45

   

TOR SEGREL/ 2 /NOPORN//%1
HANDLE VIAB exe, CHANNELS

     
 
    
 

Tape Label Date/time Description

55 interview

56 interview

End Box 3 of 4

HANDLE VIA fae CHANNELS
‘TOP SECS! Ore

 
Case 1:03-cr-01197-SHS Document 184 Filed 03/18/20 Page 39 of 45

"EOP -SEGREE/ Bee eee /NOFORN//X1

HANDLE VIA E f CHANNELS

  

 

2nd Shipment Bea

 

Box 4 of 4
Detainee #2
Tape Label Date/time Description
62 1
63 2
64 3
65 4
66 1
67 2
68 3
69
70 4
Fil 5
72 6
73 7
74 8
75 : 9
76 10
V7 li
;
HANDEL CHANNELS

 
  

NGOFORN//X1

 
Case 1:03-cr-01197-SHS Document 184 Filed 03/18/20 Page 40 of 45

“POP -SEGREZ/ /NOFORN//X1

HANDLE VIA Bel CHANNELS

  

Tape Label Date/time Description

  

 

 

78 12
79 13
BO 14
81 15
82 16
83
84
85
86

 

89 i Use and rewind #1

90 2 Use and rewind 42
Detainee #2

Tape Label Date/time Description

Tape and rewind #2

Use and rewind #3
Final

 

End Box 4 of 4

HANDLE VIA ae p CHANNELS

3 REE No rorn//x1

 
Case 1:03-cr-01197-SHS Document 184 Filed 03/18/20 Page 41 of 45

. TOP-SESREL/ NOPORN//X1
HANDLE VIA Ba CHANNELS

      

HANDLE VIA fee CHANNELS

 
Case 1:03-cr-01197-SHS Document 184 Filed 03/18/20 Page 42 of 45
Case 1:03-cr-01197-SHS Document 184 Filed 03/18/20 Page 43 of 45

U.S. Department of Justice

United States Attorney
Southern District of New York

 

 

86 Chambers Street, 3th Floor
New York, New York £0007

March 6, 2009

BY ELECTRONIC MAIL
Amrit Singh

Staff Counsel

American Civil Liberties Union
Immigrants’ Rights Project

125 Broad Street, 18th Floor
New York, N.Y. 10004

Jennifer B. Condon, Esq.
Gibbons, Del Deo, Dolan,
Griffinger & Vecchione, P.C.
One Riverfront Plaza
Newark, N.J. 07102

Re: ACLU, et al., v. Department of Defense, et al., No. 04 Civ. 4151 (AKH)

Dear Ms, Singh and Ms. Condon;

As promised in the Government’s February 27, 2009 letter to the Court, we are
enclosing pages from the Central Intelligence Agency Office of Inspector General’s Special
Review Report that provide additional unredacted information. The unredacted information
concerns the number of interrogation videotapes that were destroyed by the CIA. Thank you for

your attention to this matter,

Very truly yours,
LEV L. DASSIN
Acipsinies States Attorney

SEAN H. LANE
PETER M. SKINNER
Assistant United States Attorneys

Telephone: (212) 637-2737

Enclosures

 
 

Case 1:03-cr-01197-SHS Document 184 Filed 03/18/20 Page 44 of 45

interrogators administered the waterboard t:
Al-Nashiri

 

Videotapes of Interrogations

videotape the interrogation sessions.

There are 92 videotapes, 12 of which include EIT
applications. An OGC attorney reviewed the videotape

 

SUEUR

 

 
Case 1:03-cr-01197-SHS Document 184 Filed 03/18/20 Page 45 of 45

PROCEDURES AND RESOURCES

 

1. A team, led by the Deputy Inspector
General, and comprising the Assistant Inspector General for
Investigations, the Counsel to the Inspector General, a senior
Investigations Staff Manager, three Investigators, two Inspectors, an
Auditor, a Research Assistant, and a Secretary participated in this
Review. |

2. OIG tasked relevant components for all
information regarding the treatment and interrogation of all
individuals detained by or on behalf of CIA after 9/11. Agency
components provided OIG with over 38,000 pages of documents.
OIG conducted over 100 interviews with individuals who possessed
potentially relevant information. We interviewed senior Agency
management officials, including the DCI, the Deputy Director of
Central Intelligence, the Executive Director, the General Counsel, and
the Deputy Director for Operations. As new information developed,
OIG re-interviewed several individuals.

   
 
 
 
 

el made site visits to the
facilities. OIG personnel also
to review 92 videotapes of interrogations

 
